Order modified by reducing the amount of alimony to $25 a week and the counsel fee to $250, and as so modified affirmed, without costs; the time and the amounts of payment to be as provided in the order to be entered herein. It appears that plaintiff has a substantial sum of money in the bank and is to some extent able to take care of herself during the pendency of the action herein. (Lake v. Lake, 194 N. Y. 179.) Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ., concur. Settle order on notice.